       Case 1:15-bk-10590         Doc 119            Filed 11/19/20 Entered 11/19/20 10:14:38             Desc Main
                                                    Document Page 1 of 6
                                   IN THE UNITED STATES BANKRUPTCY COURT                                            bknotice
                                          SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION

IN RE:
GREG WILLIAM GAVIN                                                                     CASE NO. 15-10590
CARRIE ANN GAVIN                                                                       CHAPTER 13
5423 BRIGADE COURT                                                                     JUDGE BETH A. BUCHANAN
CINCINNATI, OH 45239


       Debtors

                           CHAPTER 13 TRUSTEE'S CERTIFICATION OF FINAL PAYMENT
                                AND CASE HISTORY ELIGIBLE FOR DISCHARGE

   The above case having been completed on Nov 06, 2020, the Trustee has filed this Certification of Final Payment and
Case History and has attached a detailed record of all receipts and disbursements. A review of the case file at the
Bankruptcy Court did not reveal any filed proofs of claims other than as herein set forth .

A FINAL REPORT will be filed with the Court after all checks issued by the Trustee have been paid. That report will
account for any receipts and disbursements since the issuance of the Certification of Final Payment and Case History .

Bankruptcy Rule 1007 (b) (7) requires the Chapter 13 debtor to file a statement regarding completion of a course in
personal financial management, prepared as prescribed by the appropriate official form. The statement required by this
section shall be filed by the debtor no later than the last payment made by the debtor as required by the plan or the filing
of a motion for entry of discharge.

Within twenty one (21) days of the filing of this Chapter 13 Trustee's Certification of Final Payment and Case
History, debtors shall file with the Court the "Debtor(s)' Certification Regarding Issuance of Discharge Order".
The form can be viewed on the Trustee's website at www.13network.com.

     1. The case was filed on Feb, 23, 2015 and confirmed on May, 19, 2015. The case is submitted for closing as
        COMPLETED.

     2. The amount paid to the Trustee by or on behalf of the debtor(s) was $175,739.74.

     3.   The Trustee made disbursements to the creditor(s) listed below:
CREDITOR NAME                 CLASS                           CLAIM AMOUNT         PRINCIPAL PD   INTEREST PD   BALANCE DUE

CAPITAL ONE BANK             UNSECURED CREDITOR                      $12,298.66         $614.93         $0.00          $0.00
  Clm #: 0001                Dividend Paid: 5.00%            Interest Rate: .00%
DISCOVER BANK                UNSECURED CREDITOR                       $2,078.34         $103.92         $0.00          $0.00
  Clm #: 0002                Dividend Paid: 5.00%            Interest Rate: .00%
JILL KECK, ESQ               NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0003                Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: DISCOVER BANK
KEITH D. WEINER & ASSOC.     NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
CO., LPA
  Clm #: 0004                Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: WELLS FARGO
MARSHALL & ISLEY BANK FSB    NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0005             Dividend Paid: .00%                Interest Rate: .00%
  COMMENT: WILMINGTON SAVINGS



                                             CHAPTER 13 CASE NO. 15-10590
       Case 1:15-bk-10590          Doc 119            Filed 11/19/20 Entered 11/19/20 10:14:38               Desc Main
                                                     Document Page 2 of 6
CREDITOR NAME                 CLASS                             CLAIM AMOUNT         PRINCIPAL PD    INTEREST PD   BALANCE DUE

ROBERT J. OLENDER, ESQ.       NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0006                 Dividend Paid: .00%              Interest Rate: .00%
  COMMENT: BMO
RUSHMORE LOAN             UNSECURED CREDITOR                           $71,729.79        $3,586.49         $0.00          $0.00
MANAGEMENT SERVICES
  Clm #: 0007             Dividend Paid: 5.00%                 Interest Rate: .00%
  COMMENT: 2ND MTG-ORDER TO VOID LIEN
REISENFELD & ASSOCIATES       NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0008             Dividend Paid: .00%                  Interest Rate: .00%
  COMMENT: WILMINGTON SAVINGS FUND
THOMAS & THOMAS               NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0009                 Dividend Paid: .00%              Interest Rate: .00%
WELLS FARGO BANK              NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0010                 Dividend Paid: 100.00%          Interest Rate: 6.00%
FAY SERVICING, LLC            MORTGAGE ARREARS                         $36,753.75       $36,753.75         $0.00          $0.00
  Clm #: 0011             Dividend Paid: 100.00%               Interest Rate: .00%
  COMMENT: FIRST MORTGAGE
FAY SERVICING, LLC            ONGOING MORTGAGE                        $106,295.80      $106,295.80         $0.00          $0.00
  Clm #: 0012               Dividend Paid: 100.00%             Interest Rate: .00%
  COMMENT: MARCH 2015- JULY 2020
DAVID T. BRADY, ESQ.          NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0013                 Dividend Paid: .00%              Interest Rate: .00%
  COMMENT: WOODS COVE
HAMILTON COUNTY               SECURED CREDITOR                          $3,679.66        $3,679.66         $0.00          $0.00
TREASURER
  Clm #: 0014                 Dividend Paid: 100.00%           Interest Rate: .00%
RED CLOVER 1, LLC             SECURED CREDITOR                          $9,480.62        $9,480.62         $0.00          $0.00
  Clm #: 0015                 Dividend Paid: 100.00%           Interest Rate: .00%
WYNN SINGER & ASSOCIATES      UNSECURED CREDITOR                          $112.50            $5.62         $0.00          $0.00
  Clm #: 0016                 Dividend Paid: 5.00%             Interest Rate: .00%
BANK OF AMERICA               NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0017                 Dividend Paid: 5.00%             Interest Rate: .00%
BETHESDA HOSPITAL             NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0018                 Dividend Paid: 5.00%             Interest Rate: .00%
CARDMEMBER SERVICES           NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0019                 Dividend Paid: 5.00%             Interest Rate: .00%
CARDMEMBER SERVICES           NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0020                 Dividend Paid: 5.00%             Interest Rate: .00%
CINCINNATI CHILDREN'S         UNSECURED CREDITOR                        $3,011.73         $150.59          $0.00          $0.00
MEDICAL CENTER
  Clm #: 0021                 Dividend Paid: 5.00%             Interest Rate: .00%
CHRIST HOSPITAL               NOT FILED                                     $0.00            $0.00         $0.00          $0.00
  Clm #: 0022                 Dividend Paid: 5.00%             Interest Rate: .00%
CITIBANK                      NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0023                 Dividend Paid: .00%              Interest Rate: .00%
  COMMENT: HOME DEPOT
CHILDRENS HOSPITAL            NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0024                 Dividend Paid: .00%              Interest Rate: .00%
CREDIT CLEARING HOUSE OF      NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
AMERICA
  Clm #: 0025                 Dividend Paid: .00%              Interest Rate: .00%
  COMMENT: TRI HEALTH
CREDIT COLLECTION SERVICE     NOTICE ONLY                                   $0.00            $0.00         $0.00          $0.00
  Clm #: 0026             Dividend Paid: .00%                  Interest Rate: .00%
  COMMENT: LIBERTY MUTUAL




                                              CHAPTER 13 CASE NO. 15-10590
         Case 1:15-bk-10590         Doc 119            Filed 11/19/20 Entered 11/19/20 10:14:38             Desc Main
                                                      Document Page 3 of 6
CREDITOR NAME                  CLASS                            CLAIM AMOUNT         PRINCIPAL PD   INTEREST PD   BALANCE DUE

GE CAPITAL                     NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0027                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: LOWES
HOME DEPOT                     NOT FILED                                    $0.00           $0.00         $0.00          $0.00
  Clm #: 0028                  Dividend Paid: 5.00%            Interest Rate: .00%
JC CHRISTENSEN & ASSOC.        NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0029              Dividend Paid: .00%                 Interest Rate: .00%
  COMMENT: BANK OF AMERICA
J.A. CAMBECE LAW OFFICE        NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0030              Dividend Paid: .00%                 Interest Rate: .00%
  COMMENT: BANK OF AMERICA
LIBERTY MUTUAL                 NOT FILED                                    $0.00           $0.00         $0.00          $0.00
  Clm #: 0031                  Dividend Paid: 5.00%            Interest Rate: .00%
LOWE'S                         NOT FILED                                    $0.00           $0.00         $0.00          $0.00
  Clm #: 0032                  Dividend Paid: 5.00%            Interest Rate: .00%
LTD FINANCIAL SERVICE          NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0033                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: HOME DEPOT
MNET FINANCIAL                 NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0034              Dividend Paid: .00%                 Interest Rate: .00%
  COMMENT: CHIRST HOSPITAL
MRS ASSOCIATES                 NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0035                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: CHASE
NCO FINANCIAL                  NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0036                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: CHASE
NELSON & ASSOC.                NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0037                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: LOWES
OPTIMUM OUTCOMES               NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0038              Dividend Paid: .00%                 Interest Rate: .00%
  COMMENT: SOUTHERN OHIO PATHOLOGY
SEARS CREDIT CARDS             NOT FILED                                    $0.00           $0.00         $0.00          $0.00
  Clm #: 0039                  Dividend Paid: 5.00%            Interest Rate: .00%
SENEX SERVICES                 NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
CORPORATION
  Clm #: 0040                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: BETHESDA
SOUTHERN OHIO PATHOLOGY        NOT FILED                                    $0.00           $0.00         $0.00          $0.00
  Clm #: 0041                  Dividend Paid: 5.00%            Interest Rate: .00%
EVENDALE MEDICAL CENTER        UNSECURED CREDITOR                         $396.23          $19.81         $0.00          $0.00
  Clm #: 0042                  Dividend Paid: 5.00%            Interest Rate: .00%
UNITED RECOVERY                NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0043                  Dividend Paid: .00%             Interest Rate: .00%
  COMMENT: SEARS
SHAPIRO, VAN ESS, PHILLIPS & NOTICE ONLY                                    $0.00           $0.00         $0.00          $0.00
BARRAGATE
  Clm #: 0044                Dividend Paid: .00%               Interest Rate: .00%
  COMMENT: WELLS FARGO BANK
DAVID T. BRADY, ESQ.           NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0045                  Dividend Paid: .00%             Interest Rate: .00%
SANDHU LAW GROUP, LLC          NOTICE ONLY                                  $0.00           $0.00         $0.00          $0.00
  Clm #: 0046               Dividend Paid: .00%                Interest Rate: .00%
  COMMENT: WOODS COVE II, LLC



                                               CHAPTER 13 CASE NO. 15-10590
      Case 1:15-bk-10590           Doc 119        Filed 11/19/20 Entered 11/19/20 10:14:38                  Desc Main
                                                 Document Page 4 of 6
CREDITOR NAME                 CLASS                           CLAIM AMOUNT         PRINCIPAL PD   INTEREST PD     BALANCE DUE

SANDHU LAW GROUP, LLC         NOTICE ONLY                                 $0.00           $0.00           $0.00          $0.00
  Clm #: 0047              Dividend Paid: .00%               Interest Rate: .00%
  COMMENT: TLOA ACQUISITIONS, LLC.


     4.   Summary of Disbursements:
                     SECURED                PRIORITY            UNSECURED               CONT DEBTS                    TOTAL
CLAIM AMT           $156,209.83                    $0.00             $89,627.25                   $0.00           $245,837.08
PRIN. PAID          $156,209.83                    $0.00              $4,481.36                   $0.00           $160,691.19
INT. PAID                 $0.00                    $0.00                  $0.00                   $0.00                 $0.00

     5. Costs of Administration:
The clerk was paid $0.00 through the plan for the filing fee.
The debtor(s)' attorney was allowed $5,431.00 and was paid $5,431.00.
The Trustee was paid $9,541.64 pursuant to 11 U.S.C. 1302.
The Trustee was paid $13.45 for administrative notice fees.
The debtor(s) were charged $0.00 for NSF items.
Refunds to the debtor(s) and/or new trustee total $62.46.

     6. When relief from stay is granted, or the claim has otherwise been paid, the claim balance due will be reflected as
        zero.

                                  CERTIFICATION AND OPPORTUNITY TO OBJECT

The debtor having completed payments under the plan and the Trustee having filed a Chapter 13 Trustee's Certification of
Final Payment and Case History;

NOTICE is hereby given that if an interested party desires to object to the accounting or to any part thereof they must file
an objection and a request for hearing within thirty (30) days of the service of this Certification or the Court will close the
estate and the Trustee and the surety will be released on the Trustee's bond. Any objection must set forth with specificity
the facts on which the objection is based and be served on the Trustee, debtor(s), and debtor(s)' attorney.

A Trustee's Final Report and Notice to Clerk That Case Can Be Closed will be filed with the Court after all checks issued
by the Trustee have been paid. Creditors - No notice will be given of the filing of the Final Report as this notice is
intended to comply with Fed.R.Bankr.P.5009(a).

MARGARET A. BURKS, Chapter 13 Trustee, does hereby certify the estate has been fully administered except for any
uncleared checks issued by the Trustee and that the attached is an accounting of all receipts and disbursements made
herein as of the date of the issuance of this Trustee's Certification of Final Payment and Case History.




                                            CHAPTER 13 CASE NO. 15-10590
     Case 1:15-bk-10590   Doc 119    Filed 11/19/20 Entered 11/19/20 10:14:38          Desc Main
                                    Document Page 5 of 6

                                           NOTICE

IF A DEBTOR(S)' CERTIFICATION IS NOT TIMELY FILED, THIS CASE WILL BE CLOSED. IF THE DEBTOR(s)
SUBSEQUENTLY FILES A MOTION TO REOPEN TO ALLOW FOR THE FILING OF THE DEBTOR(S)'
CERTIFICATION, THE DEBTOR MUST PAY THE FULL REOPENING FEE.

                                                     Respectfully submitted,/s/

                                                     /s/   Margaret A. Burks, Esq.
                                                           Margaret A. Burks, Esq.
                                                           Chapter 13 Trustee
                                                           Attorney No. OH 0030377

                                                           Francis J. DiCesare, Esq.
                                                           Staff Attorney
                                                           Attorney No. OH 0038798

                                                           Tammy E. Stickley, Esq.
                                                           Staff Attorney
                                                           Attorney Reg No. OH 0090122

                                                           600 Vine Street, Suite 2200
                                                           Cincinnati, OH 45202
                                                           (513) 621-4488
                                                           (513) 621 2643 (Facsimile)
                                                           mburks@cinn13.org - Correspondence only
                                                           fdicesare@cinn13.org
                                                           tstickley@cinn13.org




                                CHAPTER 13 CASE NO. 15-10590
      Case 1:15-bk-10590           Doc 119      Filed 11/19/20 Entered 11/19/20 10:14:38                  Desc Main
                                               Document Page 6 of 6
                                               CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing CHAPTER 13 TRUSTEE'S CERTIFICATION OF FINAL PAYMENT AND
CASE HISTORY ELIGIBLE FOR DISCHARGE was served electronically on the date of filing through the court’s ECF
System on all ECF participants registered in this case at the email address registered with the court and by first class mail
on November 19, 2020 addressed to:

GREG WILLIAM GAVIN                                             CAPITAL ONE BANK
CARRIE ANN GAVIN                                               BY AMERICAN INFOSOURCE LP
5423 BRIGADE COURT                                             P.O. BOX 71083
CINCINNATI, OH 45239                                           CHARLOTTE, NC 28272

CHILDREN'S HOSPITAL MEDICAL                                    DISCOVER BANK
3333 BURNET AVENUE                                             DISCOVER PRODUCTS INC.
CINCINNATI, OH 45229                                           P.O. BOX 3025
                                                               NEW ALBANY, OH 43054

DR. J. AMIS                                                    FAY SERVICING, LLC
3219 CLIFTON AVENUE                                            P.O. BOX 814609
CINCINNATI, OH 45212                                           DALLAS, TX 75381-4609

HAMILTON COUNTY AUDITOR                                        RED CLOVER 1, LLC
138 EAST COURT STREET                                          % SANDHU LAW GROUP, LLC
ROOM 504                                                       1213 PROSPECT AVENUE
CINCINNATI, OH 45202                                           SUITE 300
                                                               CLEVELAND, OH 44115

RUSHMORE LOAN MANAGEMENT SERVICES                              TRIHEALTH/BETHESDA HOSPITAL
P.O. BOX 55004                                                 619 OAK STREET
IRVINE, CA 92619                                               CINCINNATI, OH 45206

WELLS FARGO BANK
800 WALNUT STREET
DES MOINES, IA 50309


                                                                       /s/    Margaret A. Burks, Esq.
                                                                              Margaret A. Burks, Esq.
                                                                              Francis J. DiCesare, Esq.
                                                                              Tammy E. Stickley, Esq.




                                            CHAPTER 13 CASE NO. 15-10590
